PER CURIAM:
On November 11, 1985, between approximately 8:00 and 9:00 p.m., claimant was driving her 1980 Ford Pinto on Great Teays Boulevard, from Milton, Cabell County, when her vehicle struck a pothole. Claimant had been travelling on Route 34 and had turned left onto Great Teays Boulevard. Both the front and rear tires were damaged in the total amount of $118.38. Claimant was not aware of the existence of this particular pothole, but stated that there were always holes in this road. The pothole measured approximately four feet long, three feet wide, and 24 inches deep.
Claimant testified that Great Teays Boulevard is a two-lane, asphalt road. On the night of this incident, it was misty and raining. She was travelling at approximately 10-15 miles per hour. The left front and left rear tires of claimant's vehicle struck the hole. Claimant had not driven this route for a month before the accident.
While the State does not insure the safety of travellers on its highways, respondent does owe a duty of reasonable care and diligence in *134the maintenance of the highways. This Court has previously held respondent liable for damages caused by large potholes, where it has been determined that respondent should have discovered and repaired the defect. Bailey v. Dept. of Highways, 13 Ct.Cl. 144 (1980). Burbridge v. Dept. of Highways, 15 Ct.Cl. 190 (1984). The Court finds that this pothole was of sufficient size that it must have been there for some time, and makes an award to claimant.
Award of $118.38.